 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA for the                Case No.: 16-cv-003-WQH-NLS
     Use and Benefit of PENN AIR
12
     CONTROL INC., a California                      ORDER
13   corporation,
14
     v.
15
     BILBRO CONSTRUCTION COMPANY,
16   INC., a California corporation; and
17   INTERNATIONAL FIDELITY
     INSURANCE COMPANY, a New Jersey
18   corporation,
19                                 Defendants.
20   And Related Counterclaims.
21
     HAYES, Judge:
22
           The matters before the Court are 1) Alpha Mechanical, Inc.’s (“Alpha”) Motion for
23
     Attorneys’ Fees, Costs and Pre-Judgment Interest (ECF No. 289); 2) Shadpour Consulting
24
     Engineer, Inc.’s (“SCE”) Motion for Attorneys’ Fees and Costs (ECF No. 292); and 3)
25
     Alpha’s Motion to Re-Tax Costs (ECF No. 315).
26
     ///
27
     ///
28

                                                 1
                                                                            16-cv-003-WQH-NLS
 1    I.   BACKGROUND
 2         The background to this action is described in detail in the Court’s Order on Bilbro
 3   Construction Company, Inc.’s (“Bilbro”) Motion for New Trial. (ECF No. 335).
 4   II.   ALPHA’S MOTION FOR ATTORNEYS’ FEES, COSTS AND PRE-
           JUDGMENT INTEREST
 5
 6              A. Contentions
 7         Alpha contends that it is the prevailing party in this litigation and entitled to
 8   attorneys’ fees and costs pursuant to Article XXXV of the Subcontract between Alpha and
 9   Bilbro. Alpha requests an award of “(1) at least $720,182 in attorneys’ fees actually and
10   reasonably incurred in having to defend itself and to prosecute its claims in this litigation;
11   (2) $70,325 in costs incurred by Alpha in having to retain experts in this litigation; and (3)
12   $107,051.45 in pre-judgment interest on the amounts withheld by Bilbro starting from
13   April 2015.” (ECF No. 289-1 at 6-7). Alpha’s attorneys’ fee request includes $49,709.50
14   in work performed prior to being served with Bilbro’s Counterclaim, which Alpha asserts
15   is “related to the enforcement of the Subcontract and preparation of a complaint by Alpha
16   against Bilbro.” Id. at 8-9. Alpha asserts that its billing rates are “well within those
17   customarily charged by experienced litigation counsel within the Southern California legal
18   community” and that it “took reasonable measures to staff the case, using one associate
19   and one paralegal at a time with no overlap, where possible, to minimize cost . . . .” Id. at
20   14. Alpha states that it is only requesting fees already billed and paid by Alpha to its law
21   firm, Solomon, Ward, Seidenwurm and Smith, LLP (“SWSS”). (Angert Decl., ECF No.
22   289-2 ¶ 22).
23         Bilbro contends that Alpha is not entitled to recover attorneys’ fees for time spent
24   prosecuting claims against litigants other than Bilbro or for Alpha’s claim for “additional
25   work” it performed implementing Sparling’s noise mitigation suggestions. (ECF No. 311
26   at 6-7). Bilbro also contends that Alpha’s fees should be reduced by 40% because Alpha
27   overstaffed the matter and charges rates not commensurate with the San Diego legal
28   community. Bilbro contends that Alpha is not entitled to expert fees because the experts

                                                   2
                                                                                  16-cv-003-WQH-NLS
 1   were not ordered by the Court. Finally, Bilbro contends that pre-judgment interest is only
 2   appropriate on the $323,352.00 that Bilbro withheld from Alpha at a simple interest rate
 3   because the award for additional work was uncertain. Id. at 8, 19.
 4              B. Legal Standard
 5         Under Federal Rule of Civil Procedure 54(d)(2)(B)(ii), a motion for attorneys’ fees
 6   must “specify the judgment and the statute, rule, or other grounds entitling the movant to
 7   the award.” State law governs the interpretation and application of a provision in a contract
 8   that permits an award of attorney’s fees. Resolution Trust Corp. v. Midwest Fed. Sav. Bank
 9   of Minot, 36 F.3d 785, 800 (9th Cir. 1993).
10         Section 1717 of the California Civil Code provides:
11         In any action on a contract, where the contract specifically provides that
           attorney’s fees and costs, which are incurred to enforce that contract, shall be
12
           awarded either to one of the parties or to the prevailing party, then the party
13         who is determined to be the party prevailing on the contract, whether he or
           she is the party specified in the contract or not, shall be entitled to reasonable
14
           attorney’s fees in addition to other costs.
15
     Cal. Civ. Code § 1717(a). “Section 1717 is calculated to provide mutuality of remedy and
16
     eliminate one-sided attorney fees clauses which would otherwise be used to force
17
     settlements of unmeritorious claims.” Lafarge Conseils Et Etudes, S.A. v. Kaiser Cement
18
     & Gypsum Corp., 791 F.2d 1334, 1339 n.15 (9th Cir. 1986) (citing Berge v. Int’l Harvester
19
     Co., 190 Cal. Rptr. 815, 825 (Ct. App. 1983)).
20
           Under California law, the trial court has discretion to determine what constitutes
21
     reasonable attorneys’ fees. PLCM Grp. v. Drexler, 997 P.2d 511, 519 (Cal. 2000). “[T]he
22
     fee setting inquiry in California ordinarily begins with the ‘lodestar,’ i.e., the number of
23
     hours reasonably expended multiplied by the reasonable hourly rate.” Ctr. for Biological
24
     Diversity v. Cty. of San Bernardino, 115 Cal. Rptr. 3d 762, 772-73 (Ct. App. 2010)
25
     (quotation omitted). “California courts have consistently held that a computation of time
26
     spent on a case and the reasonable value of that time is fundamental to a determination of
27
     an appropriate attorneys’ fee award.” Id. (quotation omitted). “Generally, the reasonable
28

                                                   3
                                                                                  16-cv-003-WQH-NLS
 1   hourly rate used for the lodestar calculation is that prevailing in the community for similar
 2   work.” Id. at 772. After determining the reasonable hourly rate for comparable legal
 3   services in the community, courts may adjust that amount based on the following factors:
 4   “(1) the novelty and difficulty of the questions involved, (2) the skill displayed in
 5   presenting them, (3) the extent to which the nature of the litigation precluded other
 6   employment by the attorneys, (4) the contingent nature of the fee award.” Ketchum v.
 7   Moses, 17 P.3d 735, 741 (Cal. 2001). “[T]he purpose of such adjustment is to fix a fee at
 8   the fair market value for the particular action.” Id.
 9                 C. Discussion
10          The jury in this matter found in favor of Alpha and against Bilbro on the parties’
11   competing breach of contract claims. (ECF No. 266). The jury awarded Alpha more than a
12   million dollars in damages for breach of contract. Id. Alpha was the prevailing party in this
13   litigation.
14          Article XXXV of the Subcontract between Bilbro and Alpha provides:
15          ATTORNEY FEES: Contractor shall have the right to collect from
            Subcontractor reasonable attorney fees and other costs of enforcing any
16
            provision or obligation arising under this agreement. Subcontractor expressly
17          agrees to payment of such reasonable attorney fees and costs.
18
     (Exh. C, ECF No. 313-5 at 23). Article XXXV is an attorney’s fee provision, and under
19
     the mutuality provisions of section 1717(a) of the California Civil Code, Alpha is entitled
20
     to reasonable attorneys’ fees and costs. See U.S. for Use & Benefit of Reed v. Callahan,
21
     884 F.2d 1180, 1185 (9th Cir. 1989) (“In this case, the fact that the subcontract expressly
22
     limits the availability of fees to the contractor is of no effect.”). Bilbro does not contest the
23
     award of attorneys’ fees to Alpha for its successful defense against Bilbro’s breach of
24
     contract claim. Bilbro also does not contest the award to the extent Alpha recovered for
25
     monies due under the original contract. Bilbro asserts that Alpha failed to establish that it
26
     was entitled to damages for the “additional work” it performed on the project and asserts
27
     that it would be inequitable to award Alpha attorneys’ fees for the prosecution of this claim.
28

                                                     4
                                                                                    16-cv-003-WQH-NLS
 1   (ECF No. 311 at 10). The Court does not find merit in Bilbro’s contention. Alpha was the
 2   prevailing party at trial on the breach of contract claim for additional work under the
 3   Subcontract and is entitled to attorneys’ fees. See Milman v. Shukhat, 27 Cal. Rptr. 4th 526,
 4   529-30 (Ct. App. 1994) (explaining that as long as an action “involves a contract,” and one
 5   of the parties would be entitled to recover attorneys’ fees under the contract, attorneys’ fees
 6   are recoverable even if the court determines no contract existed). Alpha is entitled to
 7   attorneys’ fees for its defense against Bilbro’s breach of contract claim and for its breach
 8   of contract claim against Bilbro, because Alpha’s claim against Bilbro arose under the
 9   Subcontract.
10                            i. Attorneys’ Fees and Costs
11          As support for their requested attorneys’ fees, Alpha’s lead attorney, Mark Angert,
12   submitted a declaration listing the number of hours worked by individual timekeepers and
13   the amount billed for those hours. (Angert Decl., ECF No. 289-2 ¶ 24). Over the nearly
14   four-year duration of this litigation, Alpha has been primarily represented by attorneys
15   Mark Angert, Richard McCarthy, and Andrew C. Myers, with paralegal support. Alpha
16   requests the following fees:
17    Name                          Years’ Experience Billing Rate Hours          Amount Billed
18    Richard E. McCarthy                36               2015 - $425   2         $850
19                                                        2016 - $440   0         $0
                                                          2017 - $450   84.5      $38,025
20                                                        2018 - $465   64.3      $29,899.5
21                                                        2019 - $475   0         $0

22    Mark Angert                        14               2015 - $310   195.8     $60,698
                                                          2016 - $330   646.3     $213,279
23                                                        2017 - $350   308.5     $107,975
24                                                        2018 - $375   280.6     $105,225
                                                          2019 - $395   207.4     $81,923
25
      Edward J. O’Connor                 9                2016 - $285 8           $2,280
26                                                        2017 - $300 18          $5,400
27    Peter J. Caltagirone               9                2015 - $255 6.7         $1,708.5
28

                                                    5
                                                                                  16-cv-003-WQH-NLS
 1    Mikaela L. Weber                   6                2016 -$255 8.6        $2,193
 2    Paul M. Huston                     5                2016 - $250 14.3      $3,575
 3                                                        2017 - $265 37.3      $9,884.5

 4    Andrew C. Myers                    8                2018 - $295 5.3       $1,563.5
                                                          2019 - $305 103       $31,415
 5
      Ray M. Bernal (paralegal)          9                2015 - $125   2.2     $275
 6                                                        2016 - $145   13.4    $1,943
 7                                                        2017 - $150   44.1    $6,615
                                                          2018 - $155   3.8     $589
 8
      Justin Jenness (paralegal)         6                2016 - $105 2.1       $220.5
 9                                                        2018 - $140 8.4       $1,176
10                                                        2019 - $145 96.4      $13,978

11
12   (Angert Decl., ECF No. 289-2 ¶ 24).

13         Alpha’s billing records reflect rates of $425-475 for Richard E. McCarty, a partner

14   with more than 30 years’ experience; $310-395 for Mark Angert, a partner more than 10

15   years’ experience; $285-$300 for Edward J. O’Connor, an associate with 9 years’

16   experience; $295-$305 for Andrew C. Myers, an associate with 8 years’ experience; $255

17   for Peter J. Caltagirone, an associate with 9 years’ experience, and Mikaela L. Weber, an

18   associate with 6 years’ experience; and $250-$265 for Paul M. Huston, an associate with

19   5 years’ experience. (Exh. 2, ECF No. 289-5). Alpha’s billing records reflect rates of $125-

20   $155 for Ray M. Bernal, a paralegal with 9 years’ experience; and $105-$145 for Justin

21   Jenness, a paralegal with 6 years’ experience. Id.

22                          1. Hours Reasonably Expended

23         Alpha is entitled to “an award of fees for all time reasonably expended in pursuit of

24   the ultimate result achieved in the same matter that an attorney traditionally is compensated

25   by a fee-paying client for all time reasonably expended on a matter.” Hensley v. Eckerhart,

26   461 U.S. 424, 431 (1983) (quotation omitted). Alpha contends the attorneys’ hours are

27   reasonable because the issues in this case were complex; Alpha asserts that “it took three

28   and a half years of getting the case to where it could be simplified to just [the breach of

                                                   6
                                                                                 16-cv-003-WQH-NLS
 1   contract] claim, including two private mediations, two settlement conferences and
 2   continuing settlement negotiations thereafter.” (ECF No. 289-1 at 18). In addition, Alpha
 3   contends that their attorneys “put in significant time noted as a ‘NC’ or ‘No Charge,’” and
 4   “does not include $21,015 in write offs and deductions for services rendered but discounted
 5   to avoid any work that may appear duplicative.” Id. at 20.
 6         Bilbro contends that Alpha’s staffing of nine attorneys on this matter was
 7   unreasonable. However, billing records show that two attorneys, Peter J. Caltagirone and
 8   Mikaela L. Weber only billed during a single year. Three more attorneys, Andrew C.
 9   Myers, Paul M. Huston, and Edward J. O’Connor, only billed during two different years.
10   This litigation has lasted more than three years. Only Mark Angert represented Alpha at
11   the inception of this matter in 2015 through trial in 2019. The billing records do not show
12   that Alpha staffed an excessive number of attorneys on this matter at any one point in time.
13         In over three years’ of billing records, Bilbro only identifies a few entries it claims
14   are duplicative or excessive and lacking in detail. (ECF No. 311 at 17-19). Alpha’s
15   attorneys were “not required to record in great detail how each minute of time was
16   expended.” Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000) (citing Hensley,
17   461 U.S. at 433). Alpha met its burden by “listing his hours and identify[ing] the general
18   subject matter of his time expenditures.” Fischer, 214 F.3d at 1121 (quotation omitted).
19   Accordingly, the hours expended by SWSS attorneys were reasonable.
20         The billing records show that the time the SWSS attorneys billed prior to October
21   2015, as well as the time spent billing on items related to Alpha’s indemnity and negligence
22   claims, was spent “in pursuit of the ultimate result” achieved in this case (id.; ECF No.
23   289-5 at 2-13): Alpha’s prevailing at trial on Bilbro’s claim against Alpha for breach of
24   contract as well as Alpha’s claim against Bilbro. See Reynolds Metals Co. v. Alperson, 599
25   P. 2d 83, 85 (Cal. 1979) (“Attorney’s fees need not be apportioned when incurred for
26   representation on an issue common to both a cause of action in which fees are proper and
27   on in which they are not allowed.”). Accordingly, Alpha is entitled to fees for the hours its
28

                                                   7
                                                                                 16-cv-003-WQH-NLS
 1   attorneys worked, including the hours worked in 2015 before a claim was filed against
 2   Alpha.
 3                           2. Reasonable Rate
 4         In determining a reasonable rate for attorneys’ fees, “the burden is on the fee
 5   applicant to produce satisfactory evidence—in addition to the attorney’s own affidavits—
 6   that the requested rates are in line with those prevailing in the community for similar
 7   services by lawyers of reasonably comparable skill, experience, and reputation.” Blum v.
 8   Stenson, 465 U.S. 886, 892 n. 11 (1984). SWSS’s Chief Operating Officer, Mathiew M.
 9   Vafi, submitted a declaration that states that “SWSS’ average partner and associate billing
10   rates are below or in line with the average billing rates for litigation partners and associates
11   in the Southern California market.” (Vafi Decl., ECF No. 289-8 ¶ 5). Vafi based this
12   conclusion on the “Law Firm Compensation Billing Rate and Benefits Survey,” which Vafi
13   states is “prohibited from public disclosure” and was not filed with the Court. Id. Angert
14   states in his supplemental declaration that “Mr. Lepiscopo told me he was charging Bilbro
15   over $500 per hour and upwards of $600 per hour.” (Angert Supp. Decl., ECF No. 317-1
16   ¶ 3). Other than the declarations of Angert and Vafi, Alpha has not submitted any evidence
17   to show the attorneys’ rates were in line with others in the community.
18         To support their claim that SWSS’s rates are equal to or lower than comparable
19   attorneys’ in the local market, Alpha cites an ALM Legal Intelligence Survey that found
20   “the average partner billing rate at the country’s 350 largest law firms is $604 per hour
21   while the average associate billing rate is $370 and, among firms with their largest office
22   in Los Angeles, the average partner billing rate is $655 per hour while the average associate
23   rate is $401 per hour.” (ECF No. 289-1 at 16 (citing In re Am. Apparel S’holder Litig., CV
24   10-06352 MMM, 2014 U.S. Dist. LEXIS 184548 (C.D. Cal. Jul. 28, 2014)). SWSS is not
25   among the 350 largest law firms. It is “a mid-sized firm of about 35 lawyers.” (Angert
26   Decl., ECF No. 289-2 ¶ 34). Los Angeles is not located in the Southern District and is not
27   “the forum in which the district court sits” for purposes of determining a comparable local
28   billing rate. Gonzales v. City of Maywood, 729 F.3d 1196, 1205-06 (9th Cir. 2013). The

                                                    8
                                                                                   16-cv-003-WQH-NLS
 1   Court finds that Alpha has not satisfied its burden of establishing that the requested rates
 2   of its counsel are in line with the prevailing rates for similar work by comparable attorneys
 3   in the Southern District of California.
 4         Because Alpha has not established that its attorneys’ rates were reasonable, “[t]he
 5   trial court may make its own determination of the value of the services . . . .” Drexler, 997
 6   P.2d at 519; see Serrano v. Priest, 569 P.2d 1303, 1316 (Cal. 1977) (“The experienced trial
 7   judge is the best judge of the value of professional services rendered in his court . . . .”).
 8   Bilbro contends the Court should reduce the partners’ rates to $300 per hour and the
 9   associates’ rates to $200 per hour and decline to award any paralegal fees. (ECF No. 311
10   at 7-12). (ECF No. 311 at 7-12).
11         In addition to reviewing the detailed billing records submitted by Alpha, the Court
12   is familiar with the quality of representation and amount of time devoted to this case.
13   Drexler, 997 P.2d at 519. The rates requested by Alpha are comparable to other awards in
14   this district. Based on the Court’s judgment and experience, the Court finds that the
15   requested rates are reasonable. See, e.g., Diaz v. Kubler Corp., 12cv1742-MMA-BGS,
16   2014 U.S. Dist. LEXIS 199581, at *16 (S.D. Cal. Mar. 26, 2014) (awarding $400 per hour
17   to a partner with 25 years of experience, and $250 per hour to an associate, in a simple
18   case, where the party seeking the fee award had prevailed on only one issue); De La Riva
19   Constr., Inc. v. Marcon Eng’g, Inc., 11-CV-52-MMA (DHB), 2014 U.S. Dist. LEXIS
20   26138, at * 17 (S.D. Cal. Feb. 27, 2014) (awarding $220 per hour in 2014 for an associate);
21   Nash v. Life Ins. Co. of North Am., 2011 U.S. Dist. LEXIS 67430, at *11 (S.D. Cal. Jun.
22   22, 2011) (awarding $375 per hour in 2011 for an associate where the rates were
23   uncontested). The requested rates are reasonable based on the relatively complex issues in
24   this case, the time spent litigating, and the skill displayed by Alpha’s attorneys allowing
25   them to succeed at trial. Ketchum, 17 P.3d at 741.
26         Alpha has not shown that the paralegals performed any work other than clerical
27   work. Angert states in his declaration the paralegals performed “non-legal research” and
28   “compiling evidence.” (Angert Decl., ECF No. 289-2 ¶ 21). The billing records show the

                                                   9
                                                                                  16-cv-003-WQH-NLS
 1   paralagels performed secretarial work such as “[d]ownload[ing] documents produced by
 2   Bilbro Construction, archive[ing] in repository and organiz[ing] for M. Angert review”
 3   (ECF No. 289-5 at 41, Exhibit 2) and “prepar[ing] expert witness trial binders for R.
 4   McCarthy” (ECF No. 289-5 at 112, Exhibit 2) As such, the paralegal fees are not
 5   compensable. Missouri v. Jenkins, 491 U.S. 274, 288 (1989).
 6         Alpha may not recover the $6,399 requested by Angert in his supplemental
 7   declaration for preparing and filing notice of non-opposition, opposing Bilbro’s request for
 8   ex parte relief to file an untimely opposition, and preparing the Reply in support of Alpha’s
 9   Motion for Attorneys’ Fees. (Angert Supp. Decl., ECF No. 317-1 ¶¶ 9-12). The requested
10   fees are unreasonable. See Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir.
11   2008) (explaining that the court must avoid “a windfall to counsel”).
12         Expert Fees and Costs
13         “Fees of experts not ordered by the court” are not allowable as costs, except when
14   expressly authorized by law. Cal. Code Civ. P. § 1033.5(b)(1). Expert witness fees are not
15   recoverable under a fees and cost award pursuant to section 1717 of the California Civil
16   Code. See Ripley v. Pappadopoulos, 28 Cal. Rptr. 2d 878, 884-85 (Ct. App. 1994); Robert
17   L. Cloud & Assocs., Inc. v. Mikesell, 82 Cal. Rptr. 2d 143, 150 (Ct. App. 1999), as modified
18   (Feb. 11, 1999). In the event that “expert witness fees may be recovered under a contractual
19   provision, they must be specially pleaded and proven at trial rather than included in a
20   memorandum of costs.” Ripley, 28 Cal. Rptr. 2d at 884.
21         In this case, Alpha seeks to recover $70,325.00 in expert witness fees under the
22   Subcontract, which is made reciprocal to allow recovery by Alpha by section 1717 of the
23   California Civil Code. Alpha did not prove expert witness fees at trial, and Alpha may not
24   recover expert fees under section 1717. Accordingly, the Court declines to award Alpha
25   the requested $70,325.00 in expert witness fees.
26                      i.     Pre-Judgment Interest
27         Alpha requests the Court award compound pre-judgment interest from April 2015
28   on the amount awarded for work performed under the contract and the amount awarded for

                                                  10
                                                                                 16-cv-003-WQH-NLS
 1   additional work performed. (ECF No. 289-1 at 23). Alpha contends it is entitled to recover
 2   pre-judgment interest at the post-judgment interest rate set forth in 28 U.S.C. § 1961, which
 3   Alpha identifies as 2.4%. Id. If the Court awards pre-judgment interest on the amount
 4   awarded for work performed under the contract, Bilbro requests it award simple interest at
 5   the rate of 2.4% from January 4, 2016, the date the Complaint was filed. (ECF No. 311 at
 6   20). Bilbro contends that Alpha is not entitled to interest on the amount awarded for
 7   additional work performed because those damages are unliquidated, were not contemplated
 8   under the original contract, and none of the parties were aware of the cost of the work until
 9   Alpha secured an expert’s opinion. Id.
10         The jury awarded Alpha damages for breach of contract. Therefore, the Court applies
11   California law to determine whether Alpha is entitled to pre-judgment interest. See, e.g.,
12   Northrop Corp. v. Triad Int’l Mktg. S.A., 842 F.2d 1154, 1155 (9th Cir. 1988). Section
13   3287 of the California Civil Code mandates a court award pre-judgment interest to a
14   prevailing party in a contract action where the amount of the plaintiff’s claim can be
15   determined by established market values or by computation. Section 3287 provides:
16         A person who is entitled to recover damages certain, or capable of being made
           certain by calculation, and the right to recover which is vested in the person
17
           upon a particular day, is entitled also to recover interest thereon from that day
18         . . . .”
19
     Cal. Civ. Code § 3287(a). Damages are deemed certain or capable of being made certain
20
     “where there is essentially no factual dispute between the parties concerning the basis of
21
     computation of damages if any are recoverable but where their dispute centers on the issue
22
     of liability giving rise to the damage.” Wisper Corp. v. Cal. Commerce Bank, 57 Cal. Rptr.
23
     2d 141, 147 (1996) (quotation omitted) (alterations in original). The test for recovery of
24
     pre-judgment interest is “whether the defendant actually know[s] the amount owed or from
25
     reasonably available information could the defendant have computed that amount.” Id. at
26
     148 (quotation omitted). In a contract action where the amount of damages is uncertain,
27
     the Court has discretion to award pre-judgment interest from a date no earlier than the date
28

                                                  11
                                                                                 16-cv-003-WQH-NLS
 1   the action was filed. Cal. Civ. Code § 3287(b). Section 3287 does not specify the amount
 2   of pre-judgment interest to be awarded.
 3         Here, the parties did not resolve the amount owed for additional work. The amount
 4   owed for additional work was debated and uncertain. Pre-judgment interested is mandated
 5   by section 3287(a) for the jury’s award for work performed under the contract but
 6   discretionary for the unliquidated award for additional work performed. The Court awards
 7   compound interest of 2.4% on the award for work performed under the contract, from
 8   October 15, 2015, the date Bilbro filed its claim against Alpha. (ECF No. 17). The Court
 9   declines to award pre-judgment interest on the award for additional work, because an award
10   of pre-judgment interest is intended to compensate the prevailing party for the time it was
11   owed an amount certain, which is not the case here.
12 III.    SCE’S MOTION FOR ATTORNEYS’ FEES
13         SCE contends it is a prevailing party in this litigation and is entitled to reasonable
14   attorneys’ fees and costs incurred in defending itself against Alpha’s indemnity claims
15   pursuant to the attorneys’ fees clause of the contract between SCE and Alpha. (ECF No.
16   292-1 at 9). SCE alleges it is a prevailing party because “a plaintiff’s voluntary dismissal
17   of his action makes the defendant a prevailing party entitled to costs and fees.” Id. (citations
18   omitted). Alpha contends SCE is not entitled to attorneys’ fees or costs because it is not a
19   prevailing party. (ECF No. 296 at 6).
20         There was no prevailing party on Alpha’s claim against SCE. See Cal. Civ. Code §
21   1717(b)(1) (“The court may also determine that there is no party prevailing on the contract
22   for purposes of this section.”). “[T]ypically, a determination of no prevailing party results
23   when both parties seek relief, but neither prevails, or when the ostensibly prevailing party
24   receives only part of the relief sought.” Hsu v. Abbara, 891 P.2d 804, 812 (Cal. 1995). The
25   March 19, 2019, final judgment states, “Alpha Mechanical, Inc.’s claim for Contractual
26   Indemnity against Shadpour Consulting Engineers, Inc. is dismissed as a result of Number
27   1, above.” (ECF No. 286). “Number 1” states that Alpha is entitled to judgment against
28   Bilbro. Id. Alpha did not voluntarily dismiss the claim against SCE; the claim was mooted

                                                    12
                                                                                   16-cv-003-WQH-NLS
 1   by Alpha prevailing against Bilbro.1 SCE did not prevail in the claim against it and is not
 2   entitled to attorneys’ fees.
 3            The Court also denies Alpha’s request for $15,946 in attorneys’ fees to respond to
 4   SCE’s motion and Bill of Costs, as well as Alpha’s request to hold SCE jointly and
 5   severally liable for the award of attorneys’ fees against Bilbro. (ECF No. 296 at 26). Alpha
 6   did not prevail in its claim against SCE and is therefore not entitled to the requested fees.
 7 IV.        MOTION TO RE-TAX COSTS
 8            Alpha requests the Court exercise its discretion under Local Rule 54.1(f) and reverse
 9   the Clerk of Court’s Order taxing costs (ECF No. 312) in favor of SCE because SCE is not
10   a prevailing party and is therefore not entitled to recover costs. (ECF No. 315-1 at 5).
11            The Clerk’s Order states:
12            According to Local Rule 54.1(f), ‘The defendant is the prevailing party upon
              any termination of the case without judgment for the plaintiff except a
13
              voluntary dismissal under Fed. R. Civ. P. 41(a).’ Alpha Mechanical, Inc.’s
14            claim against counter defendant Shadpour Consulting Engineers, Inc. was
              dismissed. A dismissal is not a judgment for plaintiff, therefore Shadpour
15
              Consulting Engineers, Inc. is entitled to recovery from Alpha Mechanical, Inc.
16
     (ECF No. 312 at 2).
17
              Local Rule 54.1 provides that “[t]he determination of the prevailing party shall be
18
     within the discretion of the court in all cases except where such determination is
19
     inconsistent with statute or the Fed. R. Civ. P. or the rules of the appellate courts.”
20
              SCE is not a prevailing party. Therefore, SCE is not entitled to recover costs.
21
         V.   CONCLUSION
22
              IT IS HEREBY ORDERED that Alpha’s Motion for Attorneys’ Fees is GRANTED
23
     IN PART and DENIED IN PART. Alpha is awarded 1) attorneys’ fees and 2) compound
24
25
26
     1
       Even if Alpha had voluntarily dismissed the claim against SCE, SCE still would not be a “prevailing
27   party” entitled to attorneys’ fees under section 1717 of the California Civil Code. See Cal. Civ. Code §
     1717(b)(2) (“Where an action has been voluntarily dismissed or dismissed pursuant to settlement of the
28   case, there shall be no prevailing party for purposes of this section.”).

                                                       13
                                                                                          16-cv-003-WQH-NLS
 1   pre-judgment interest of 2.4% from October 15, 2015, on the amount awarded for work
 2   performed under the contract. Alpha’s request for pre-judgment interest on the award for
 3   additional work performed is DENIED. Alpha’s request for expert fees is DENIED.
 4         IT IS FURTHER ORDERED that SCE’s Motion for Attorney’s Fees is DENIED.
 5   Alpha’s Motion to Re-Tax Costs is GRANTED.
 6         IT IS FURTHER ORDERED that within three days of the date of this Order, Alpha
 7   shall file with the Court, and serve on Bilbro, an amended judgment. Bilbro shall file any
 8   objections to the amended judgment within three days of service of the amended judgment.
 9   Dated: September 18, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 14
                                                                              16-cv-003-WQH-NLS
